Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                        General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1 and 8.
b.	Claims 1-18 are pending on the application.
                                                Preliminary Amendment

2.	Acknowledgment is made of applicant’s Preliminary Amendment, filed 10/07/2020.  The changes and remarks disclosed therein were considered.
	Claims 3, 5-8, 11, 15 and 18 has been amendment.  Therefore, claims 1-18 are pending in the application.

Drawings
3.	The drawings were received on 10/07/2020.  These drawings are review and accepted by examiner.
Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

5.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 12/10/2020.  The information disclosed therein was considered.
Specification
6.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al (US Pat 9,818,692). 
	Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
	Regarding to independent claim 1, Roberts et al in Figures 1-8 are directly discloses a heterostructure (a device structure 100-400, Figures 1-3 and Figure 4A) comprising: 
a semiconductor substrate (a substrate 102) carrying a plurality of layers (a plurality of layer such as AlGan layer 108, 2DEG layer 110, GaN layer 106 and intermediate layer 104) wherein said plurality of layers (AlGan, 2DEG, GaN and intermediate layer) comprises: 
a first active layer (GaN layer 106) having a first type of semiconducting material; 
a second active layer (AlGaN layer 108) on said first active layer, said second active layer having a second type of semiconducting material; 
a two-dimensional electron gas layer (2DEG layer 110) located at the interface between the first (GaN layer 106) and the second active layers (AlGaN layer 108)(the 2DEG disposed in between the GaN layer 106 and AlGaN layer 108); and 
an interacting layer (an intermediat/buffer layer 104) being a chiral layer or a biological macromolecule assembly bounded to at least a part of said second active layer (AlGaN layer 108)(for example, the GaN semiconductor layer contains one or more buffer layer/intermediate layer 104 and a GaN heterostructure comprising a GaN layer 106 and an overlying AlGaN layer 108 and the GaN/AlGaN hetero-structure layer 106/108 create a 2DEG active region 110 in device region of the substrate, see at least in Figures 1-3 and Figure 4A, column 9, lines 24 to column 11, lines 59, column 14, lines 29 to column 15, lines 35 and the related disclosures).  
Regarding dependent claim 2, Roberts et al in Figures 1-8 are directly discloses a heterostructure (a device structure 100-400, Figures 1-3 and Figure 4A) wherein the plurality of layers are non-magnetic or non-ferromagnetic (the device 100-400 is non-magnetic device).  
Regarding dependent claim 3, Roberts et al in Figures 1-8 are directly discloses a heterostructure (a device structure 100-400, Figures 1-3 and Figure 4A) wherein the chiral layer (intermediate/buffer layer 104) comprises at least one of organic or inorganic matter having chiral properties.  
Regarding dependent claim 4, Roberts et al in Figures 1-8 are directly discloses a heterostructure (a device structure 100-400, Figures 1-3 and Figure 4A) wherein the chiral layer (intermediate/buffer layer 104) comprises a self-assembled monolayer of the chiral molecules.  
Regarding dependent claim 5, Roberts et al in Figures 1-8 are directly discloses a heterostructure (a device structure 100-400, Figures 1-3 and Figure 4A) wherein the interacting layer is bound to a surface of said two- dimensional electron gas layer (2DEG active layer 110) or physically adsorbed on it.  
Regarding dependent claim 6, Roberts et al in Figures 1-8 are directly discloses a heterostructure (a device structure 100-400, Figures 1-3 and Figure 4A) wherein the semiconductor substrate (substrate 102) is formed by at least one of GaAs or GaN material (GaN layer 106).  
Regarding dependent claim 7, Roberts et al in Figures 1-8 are directly discloses a heterostructure (a device structure 100-400, Figures 1-3 and Figure 4A) wherein the first (GaN layer 106) and second active layers (AlGaN layer 108 comprise at least one of GaAs, AlGaAs, n- doped AlGaAs, p-doped AlGaAs, GaN, AlGaN, n-doped AlGaN or p-doped AlGaN (GaN layer 106 and AlGaN layer 108 such as the first and second layer; respectively).  
Allowable Subject Matter
8.	Claims 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	There is no teaching or suggestion in the prior art to provide:
Per claim 8: there is no teaching, suggestion, or motivation for combination in the prior art to “an interacting layer being a chiral layer or a biological macromolecule assembly bounded to at least a part of said second active layer; 3In re of: YEDA... et al.Atty. Dkt. PALTIEL7A Preliminary Amendmentthe device further comprising a gate electrode electrically connected to said second active layer and placed at least partially on a top surface of the surface of the chiral layer for injecting carriers into the two-dimensional electron gas from the interacting layer, such that application of voltage on said gate electrode provides an electric field controlled magnetization of the heterostructure” in a semiconductor device as claimed in the independent claim 8.  Claims 9-18 are also allowed because of their dependency on claim 8.
	                                            Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sandhu (US. 5,657,189) discloses a thin film magnetic head includes a layered semiconductor body formed of a quantum well layer sandwiched by first and second barrier layer.
	Gurney et al (US. 2009/0195939) discloses a Lorentz magnetoresistive sensor having an ultrathin trapping layer disposed between a quantum well structure and a surface of the sensor.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.